Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
 
	This is in response to the Amendment dated April 22, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
	This application contains claims 10-20 drawn to an invention nonelected without traverse in the reply filed on August 30, 2021. 

Claim Rejections - 35 USC § 112
Claim 2 has been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 

paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The rejection of claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s amendment. 

Claim Rejections - 35 USC § 102/103
I.	Claim(s) 1, 3-4 and 8 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Perfecto-Irigaray et al. (“Synthesis of 
Heterometallic Metal-Organic Frameworks and Their Performance as Electrocatalyst for CO2 Reduction,” RSC Advances (2018), Vol. 8, No. 38, pp. 21092-21099).
	The rejection of claims 1, 3-4 and 8 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Perfecto-Irigaray et al. has been withdrawn in view of Applicant’s amendment. 

II.	Claim(s) 1, 3-4 and 8 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Albo et al. (“Copper‐Based Metal–Organic Porous Materials for CO2 Electrocatalytic Reduction to Alcohols,” ChemSusChem. (2017 Mar 22), Vol. 10, No. 6, pp. 1100-1109).

	The rejection of claims 1, 3-4 and 8 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Albo et al. has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claim 2 has been rejected under 35 U.S.C. 103 as being unpatentable over Perfecto-Irigaray et al. (“Synthesis of Heterometallic Metal-Organic Frameworks and Their Performance as Electrocatalyst for CO2 Reduction,” RSC Advances (2018), Vol. 8, No. 38, pp. 21092-21099) as
applied to claims 1, 3-4 and 8 above, and further in view of Al-Rowaili et al. (“A Review on Recent Advances for Electrochemical Reduction of Carbon Dioxide to Methanol Using Metal-Organic Framework (MOF) and Non-MOF Catalysts: Challenges and Future Prospects,” ACS Sustainable Chemistry & Engineering (2018 Oct 24), Vol. 6, No. 12, pp. 15895-15914).
	The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Perfecto-Irigaray et al. as applied to claims 1, 3-4 and 8 above, and further in view of Al-Rowaili et al. has been withdrawn in view of Applicant’s amendment. 

II.	Claims 5-6 and 9 have been rejected under 35 U.S.C. 103 as being unpatentable over Perfecto-Irigaray et al. (“Synthesis of Heterometallic Metal-Organic Frameworks and Their Performance as Electrocatalyst for CO2 Reduction,” RSC Advances (2018), Vol. 8, No. 38, pp. 21092-21099) as applied to claims 1, 3-4 and 8 above, and further in view of Berlinguette et al. (US Patent Application Publication No. 2021/0123146 A1).

	The rejection of claim 5-6 and 9 under 35 U.S.C. 103 as being unpatentable over Perfecto-Irigaray et al. as applied to claims 1, 3-4 and 8 above, and further in view of Berlinguette et al. has been withdrawn in view of Applicant’s amendment.

III.	Claim 7 has been rejected under 35 U.S.C. 103 as being unpatentable over Perfecto-Irigaray et al. (“Synthesis of Heterometallic Metal-Organic Frameworks and Their Performance as Electrocatalyst for CO2 Reduction,” RSC Advances (2018), Vol. 8, No. 38, pp. 21092-21099) as applied to claims 1, 3-4 and 8 above, and further in view of Kirk et al. (US Patent Application Publication No. 2019/0186027 A1).
	The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Perfecto-Irigaray et al. as applied to claims 1, 3-4 and 8 above, and further in view of Kirk et al. has been withdrawn in view of Applicant’s amendment.

IV.	Claim 2 has been rejected under 35 U.S.C. 103 as being unpatentable over Albo et al. (“Copper‐Based Metal–Organic Porous Materials for CO2 Electrocatalytic Reduction to Alcohols,” ChemSusChem. (2017 Mar 22), Vol. 10, No. 6, pp. 1100-1109) as applied to claims 1, 3-4 and 8 above, and further in view of Al-Rowaili et al. (“A Review on Recent Advances for Electrochemical Reduction of Carbon Dioxide to Methanol Using Metal-Organic Framework (MOF) and Non-MOF Catalysts: Challenges and Future Prospects,” ACS Sustainable Chemistry & Engineering (2018 Oct 24), Vol. 6, No. 12, pp. 15895-15914).
	The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Albo et al. as 

applied to claims 1, 3-4 and 8 above, and further in view of Al-Rowaili et al. has been withdrawn in view of Applicant’s amendment.

V.	Claims 5-6 and 9 have been rejected under 35 U.S.C. 103 as being unpatentable over Albo et al. (“Copper‐Based Metal–Organic Porous Materials for CO2 Electrocatalytic Reduction 
to Alcohols,” ChemSusChem. (2017 Mar 22), Vol. 10, No. 6, pp. 1100-1109) as applied to claims 1, 3-4 and 8 above, and further in view of Berlinguette et al. (US Patent Application Publication 
No. 2021/0123146 A1).
	The rejection of claims 5-6 and 9 under 35 U.S.C. 103 as being unpatentable over Albo et al. as applied to claims 1, 3-4 and 8 above, and further in view of Berlinguette et al. has been withdrawn in view of Applicant’s amendment.

VI.	Claim 7 has been rejected under 35 U.S.C. 103 as being unpatentable over Albo et al. (“Copper‐Based Metal–Organic Porous Materials for CO2 Electrocatalytic Reduction to Alcohols,” ChemSusChem. (2017 Mar 22), Vol. 10, No. 6, pp. 1100-1109) as applied to claims 1, 3-4 and 8 above, and further in view of Kirk et al. (US Patent Application Publication No. 2019/0186027 A1).
	The rejection of claims 7 under 35 U.S.C. 103 as being unpatentable over Albo et al. as applied to claims 1, 3-4 and 8 above, and further in view of Kirk et al. has been withdrawn in view of Applicant’s amendment.


Response to Amendment
Claim Rejections - 35 USC § 103
I.	Claim(s) 1, 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“CO2 Electroreduction at Low Overpotential on Oxide-Derived Cu/Carbons Fabricated From Metal Organic Framework,” ACS Applied Materials & Interfaces (2017 Feb 15), Vol. 9, No. 6, pp. 5302-5311) in view of Liu et al. (US Patent Application Publication No. 2019/0067706 A1) and Albo et al. (“Copper‐Based Metal–Organic Porous Materials for CO2 Electrocatalytic Reduction to Alcohols,” ChemSusChem. (2017 Mar 22), Vol. 10, No. 6, pp. 1100-1109).
Zhao teaches a method of producing isopropanol from electrochemical reduction of carbon dioxide comprising: 
- providing an electrochemical cell comprising a cathode electrode and an anode electrode
 (= 
    PNG
    media_image1.png
    152
    258
    media_image1.png
    Greyscale
),
wherein the cathode electrode comprises a copper-based metal organic framework (MOF), wherein the copper-based MOF is pyrolyzed (= oxide-derived Cu/carbon (OD Cu/C) catalysts by a facile carbonization of Cu-based MOF (HKUST-1)); 

- supplying carbon dioxide to the cathode electrode; and 
- applying a potential between the anode and the cathode (= electrochemical reduction of CO2) [page 5302, abstract].
The method of Zhao differs from the instant invention because Zhao does not 
disclose wherein the potential is in the range of about -2V to about -3V versus a silver chloride electrode and is sufficient to electrochemically reduce the carbon dioxide and produce isopropanol.
Zhao teaches that notably, the onset potential for C2H5OH formation is near -0.1 V ( versus RHE), corresponding to ~190 mV of overpotential (page 5302, abstract).
Liu teaches pyrolyzed CuBTC (page 2, [0014]). The catalyst was tested at RDE rotation rate of 1600 rpm under CO2 and argon purged acidic (pH 6.8) bicarbonate solution using an initial sweep rate of 100 mV/s from 0 to −3V to ensure the full range of carbon dioxide reduction activity was realized (page 5, [0046]).
Albo teaches an experimental set for the continuous electrocatalytic reduction of CO2 employing a Ag/AgCl (sat. KCl) as a reference electrode (page 1108, bridging paragraph; and Scheme 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the potential described by Zhao with wherein the potential is in the range of about -2V to about -3V versus a silver chloride electrode and is sufficient to electrochemically reduce the carbon dioxide and produce isopropanol because one having ordinary skill in the art has the skill to sweep the potential from 0 to −3V 

versus a silver/silver chloride reference electrode to ensure the full range of carbon dioxide reduction activity was realized.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 3, Zhao teaches wherein the copper-based MOF comprises PCN-62 or HKUST-1 (= oxide-derived Cu/carbon (OD Cu/C) catalysts by a facile carbonization of Cu-based MOF (HKUST-1)) [page 5302, abstract].
Regarding claim 4, the method of Zhao differs from the instant invention because Zhao does not disclose wherein the potential is in the range of about -2V to about -2.5V versus the silver chloride electrode.
Zhao teaches that notably, the onset potential for C2H5OH formation is near -0.1 V ( versus RHE), corresponding to ~190 mV of overpotential (page 5302, abstract).
Liu teaches pyrolyzed CuBTC (page 2, [0014]). The catalyst was tested at RDE rotation rate of 1600 rpm under CO2 and argon purged acidic (pH 6.8) bicarbonate solution using an initial sweep rate of 100 mV/s from 0 to −3V to ensure the full range of carbon dioxide reduction activity was realized (page 5, [0046]).
Albo teaches an experimental set for the continuous electrocatalytic reduction of CO2 

employing a Ag/AgCl (sat. KCl) as a reference electrode (page 1108, bridging paragraph; and Scheme 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the potential described by Zhao 
with wherein the potential is in the range of about -2V to about -2.5V versus the silver chloride electrode because one having ordinary skill in the art has the skill to sweep the potential from 0 to −3V versus a silver chloride electrode to ensure the full range of carbon dioxide reduction activity was realized.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 8, the method of Zhao differs from the instant invention because Zhao does not disclose wherein the copper-based MOF produces isopropanol with a faradaic efficiency in the range of about 3% to about 30%.
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Zhao teaches pyrolyzed Cu-based MOF (HKUST-1) [page 5302, abstract].
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 

137 USPQ 43, 51 (CCPA 1963) [MPEP § 214.02(V)].
	Furthermore, a newly discovered property does not necessarily mean the product is unobvious, since this property may be inherent in the prior art. In re Best 195 USPQ 430; In re Swinehart 169 USPQ 226.

II.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“CO2 Electroreduction at Low Overpotential on Oxide-Derived Cu/Carbons Fabricated From Metal Organic Framework,” ACS Applied Materials & Interfaces (2017 Feb 15), Vol. 9, No. 6, pp. 5302-5311) in view of Liu et al. (US Patent Application Publication No. 2019/0067706 A1) and Albo et al. (“Copper‐Based Metal–Organic Porous Materials for CO2 Electrocatalytic Reduction to Alcohols,” ChemSusChem. (2017 Mar 22), Vol. 10, No. 6, pp. 1100-1109) as applied to claims 1, 3-4 and 8 above, and further in view of Gyenge (US Patent Application Publication No. 2018/0219240 A1).
	Zhao, Liu and Albo are as applied above and incorporated herein.
	Regarding claim 2, the method of Zhao differs from the instant invention because Zhao does not disclose wherein the copper-based MOF is coated on a nickel support surface.
Zhao teaches coating the pyrolyzed Cu-based MOF (HKUST-1) on a substrate (= 






    PNG
    media_image2.png
    272
    246
    media_image2.png
    Greyscale
} [page 5302, abstract].
	Gyenge teaches that:
Referring to FIG. 3, the negative electrode 12 comprises a current collector/feeder substrate 18 on which the bi-functional catalyst layer is mounted. The bi-functional catalyst layer in both the first and second embodiments comprises CO2 reduction catalyst sites 20, formic acid (or formate) oxidation catalyst sites 22, an ionomer 24, and a hydrophobic agent 26 all applied to a catalyst support 28. The CO2 reduction catalyst sites 20 and the formic acid (or formate) oxidation catalyst sites 22 may or may not be part of the same bulk material, depending on the catalyst design. The negative electrode 12 can be of a type selected from a group of high-surface porous electrodes known to those skilled in the art, such as gas-diffusion electrode, catalyst coated membrane, trickle-bed electrode or metal organic framework (MOF) based electrode. The negative electrode 12 structure provides bi-functional electrocatalytic activity thereby facilitating the efficient reduction of carbon dioxide and the oxidation of formic acid (or formate) on the same electrode. The CO2 reduction catalyst sites 20 are most active for carbon dioxide reduction and the formic acid (or formate) oxidation catalyst sites 22 are most active for formic acid (or formate anion) oxidation. The bi-functional catalyst at the reduction and oxidation catalyst sites 20, 22 can be different crystallographic facets of the same material, morphologically different sites (e.g., edge sites vs. terraces), and binary, ternary or quaternary combination of metals and/or oxides. Examples of catalysts with bi-functional activity include but are not limited to: palladium, palladium alloys, osmium, osmium alloys, palladium-tin, palladium-tin-indium, palladium-lead-tin, palladium-lead-tin-indium, palladium-tin-osmium, palladium-osmium. Other catalysts with bi-functional activity as known to one skilled in the art can also be used (page 3, [0020]).

The current collector/feeder substrate 18 can comprise a high-surface area substrate such as various carbon cloth, felt and fiber materials, organic polymer network, metal mesh (e.g., nickel, steel, copper, titanium) and metal organic framework acting also as current collector or feeder, depending whether the battery is discharged or charged, respectively. The ionomer 24 provides the ion conductive network necessary to sustain the electrochemical reactions and can be composed of proton or hydroxide ion conductive polymer or ion conductive ceramic material or liquid electrolyte. Optionally, the negative electrode catalyst layer may also contain a hydrophobic 

agent 26 (e.g., polytetrafluoroethylene, depicted in FIG. 3). The catalyst support 28 can be composed of carbon particles, carbon nanotubes, graphene, metal oxides (e.g., iridium oxide, zirconium oxide, titanium oxide), and/or metal particles (e.g., nickel, platinum, gold) and/or a combination of all or some of the above. The interaction effects among all these components can have a significant impact on the performance of the redox flow battery and its operational energy efficiency. For example, those skilled in the art will recognize that the catalyst support can have a strong influence on the electrocatalytic properties due to various effects such as electronic interaction effects and surface diffusion effects of key intermediates (page 3, [0021]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the potential described by Zhao 
with wherein the copper-based MOF is coated on a nickel support surface because mounting the metal organic framework (MOF) onto a nickel mesh provides a current collector/feeder substrate.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim(s) 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“CO2 Electroreduction at Low Overpotential on Oxide-Derived Cu/Carbons Fabricated From Metal Organic Framework,” ACS Applied Materials & Interfaces (2017 Feb 15), Vol. 9, No. 6, pp. 5302-5311) in view of Liu et al. (US Patent Application Publication No. 2019/0067706 A1) 

and Albo et al. (“Copper‐Based Metal–Organic Porous Materials for CO2 Electrocatalytic Reduction to Alcohols,” ChemSusChem. (2017 Mar 22), Vol. 10, No. 6, pp. 1100-1109) as applied to claims 1, 3-4 and 8 above, and further in view of Berlinguette et al. (US Patent Application Publication No. 2021/0123146 A1).
Zhao, Liu and Albo are as applied above and incorporated herein.
	Regarding claim 5, the method of Zhao differs from the instant invention because Zhao does not disclose wherein applying the potential in the range of about -2V to about -3V comprises decreasing step-wise in hourly increments of - 0.1V.
Berlinguette teaches decreasing a voltage and/or current being supplied by power supply 212 in response to detecting more than a desired amount of side-reaction products (page 6, [0131]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the applying the potential described by  Zhao with wherein applying the potential in the range of about -2V to about -3V comprises decreasing step-wise in hourly increments of -0.1 V because decreasing a voltage being supplied is in response to detecting more than a desired amount of side-reaction products.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 6, the method of Zhao differs from the instant invention because Zhao does not disclose wherein a current delivered to the cathode electrode is in the range of about 100mA to about 280mA.
Berlinguette teaches that:
In some embodiments, the composition of the product gas is controlled by adjusting a magnitude of the potential applied across the anode and the cathode. A current flowing in the electrochemical reactor as a result of the applied potential may have a current density at the cathode of at least 100 mA/cm2 (page 2, [0052]).

“Current density” is total current divided by the geometric surface area of an electrode.  For example, an electrode having an area of 100 cm2 carrying an electrical current of 20 Amperes would have a current density of 200 mA/cm2 (page 4, [0085]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the current delivered to the cathode electrode described by Zhao wherein a current delivered to the cathode electrode is in the range of about 100mA to about 280mA because one having ordinary skill in the art has 
the skill to experimentally determine, calculate and/or optimize the current delivered to the cathode electrode by routine experimentation that would have achieved the desired composition of the product gas based on the magnitude of the potential applied across the anode and the cathode where a current flowing in the electrochemical reactor is a result of the applied potential (MPEP § 2141.03). 
	Regarding claim 9, the method of Zhao differs from the instant invention because Zhao does not disclose wherein the step of supplying carbon dioxide comprises use of flue gas 

streams or concentrated carbon dioxide streams.
Berlinguette teaches that carbon dioxide is from a gaseous source (e.g. air, flue gas, exhaust gas) and yields useful carbon-containing chemicals (page 4, [0094]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of supplying carbon dioxide described by Zhao with wherein the step of supplying carbon dioxide comprises use of flue gas streams or concentrated carbon dioxide streams because carbon dioxide from a gaseous source (e.g. air, flue gas, exhaust gas) yields useful carbon-containing chemicals.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

IV.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“CO2 Electroreduction at Low Overpotential on Oxide-Derived Cu/Carbons Fabricated From Metal Organic Framework,” ACS Applied Materials & Interfaces (2017 Feb 15), Vol. 9, No. 6, pp. 5302-5311) in view of Liu et al. (US Patent Application Publication No. 2019/0067706 A1) and Albo et al. (“Copper‐Based Metal–Organic Porous Materials for CO2 Electrocatalytic Reduction to Alcohols,” ChemSusChem. (2017 Mar 22), Vol. 10, No. 6, pp. 1100-1109) as applied to claims 

1, 3-4 and 8 above, and further in view of Kirk et al. (US Patent Application Publication No. 2019/0186027 A1).
Zhao, Liu and Albo are as applied above and incorporated herein.
	Regarding claim 7, the method of Zhao differs from the instant invention because Zhao 
does not disclose wherein unreacted carbon dioxide is continually recycled in the electrochemical cell.
Kirk teaches that:
The system can also include, in some embodiments, a CO2 gas recycle assembly coupled to the electrochemical reaction unit, and configured to receive unreacted CO2 gas from the electrochemical reaction unit and recycle at least a portion of the recovered unreacted CO2 gas back into the electrochemical reaction unit (page 5, [0077]).

Referring now to FIG. 19, the electrochemical reaction unit 12 can include a CO2 gas recycle assembly 70 for recycling CO2 gas that did not react in the unit 12. For example, the CO2 gas recycle assembly 70 can include a gas outlet 72 at the top of the vessel for receiving CO2 gas, and a recycle line 74 for supplying the gas back into the feed. A CO2 gas holding tank 76 can also be provided. FIG. 19 illustrates an embodiment where CO2-containing gas is fed directly into the electrochemical reaction unit 12 via a gas feed line 78 from a CO2-containing gas source 80. In this illustration, the CO2-containing gas is fed via a distributor 82 that bubbles the gas into the electrolyte (E), preferably at the bottom of the vessel. This type of gas recycling assembly can be particularly advantageous when CO2 gas bubbles are directly injected into the electrolyte, as shown in FIG. 19, since more CO2 gas may flow up and out of the reaction zone compared to other configurations where a CO2/carbonate solution is supplied to the electrochemical reaction unit. A control system 81 can be used to control the gas recycling and 
the proportion of recycled CO2 and initial CO2-containing gas that are used to provide the gas feed stream that is supplied into the cell 12 via the feed line 78 (page 11, [0159]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unreacted carbon dioxide described by Zhao with wherein unreacted carbon dioxide is continually recycled in the electrochemical cell because the gas recycling of unreacted CO2 gas provides a gas feed stream that supplies a 

source of CO2 into the cell.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Furthermore, recycling minimizes/eliminates its purchase. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        August 5, 2022